UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

 

UNITED STATES OF Al\/[ERICA CRIMINAL NO. 17-00331~02
VERSUS ]UDGE ELIZABETl-l ERNY FOOTE

]ABGRI HUNTSBERRY (02) MAGISTRATE ]UDGE HANNA

 

MEMORANDUM RULING

Before the Court are a motion for a new trial and a renewed motion for a judgment of
acquittal filed by Defendant ]abori Huntsberry. [Record Documents 139 and 140]. For the
reasons given belo\v, the motions are DENIED.
I. Bac round

l\/lr. Huntsberry vvas charged alongside his mother, Nanette l_luntsberry, on three counts
related to a conspiracy to obtain marijuana by mail: conspiracy to possess marijuana With intent
to distribute in violation of 21 U.S.C. § 846, unlawful use of a communication facility to facilitate
possession of marijuana With intent to distribute in violation of 21 U.S.C. § 843(b), and
possession of marijuana With intent to distribute in violation of 21 U.S.C. § 841(a)(1), (b) (1)(D).
[Record Document 1 at 1_2]. Mr. Huntsberry Was also charged With being a felon in possession
of a firearm in violation of 18 U.S.C. § 922(g)(1). [Id. at 3].

The evidence at trial established the following facts. l\/lr. Huntsberry lives at 5623 Albert
Road in Abbeville, Louisiana. His mother lives next door at 5629 Albert Road. l\/ls. l_luntsberry,

Who Worked for the postal service, asked the letter carrier to deliver packages addressed to 5623

Albert Road to her address. Testimony at trial established that at least one package received at
5629 Albert Road (but addressed to 5623 Albert Road) had been taken to 5263 Albert Road by
l\/ls. l-luntsberry. Evidence also established that she received a package that she then took to
lvan Ardoin (“Ardoin”) and Nakendra l\/loore (“l\/loore”), other individuals involved in the drug
conspiracy

At a mail processing center, a postal inspector identified packages addressed to 5623
Albert Road With features suggesting that they might contain illegal drugs. On the basis of those
features, several packages Were exposed to drug detection dogs, Who alerted. A Warrant Was then
obtained to open a suspected drug package addressed to Amazing Hair Salon, a non-existent
business, at 5623 Albert Road. When opened, the package contained two pounds of marijuana,
a fact confirmed by subsequent laboratory analysis After search vvarrants Were obtained for both
residences, a controlled delivery of the package vvas conducted on February 14, 2014. l\/ls.
Huntsberry accepted the package at 5629 Albert Road; the search Warrants Were then executed
The package containing marijuana Was found unopened in l\/ls. Huntsberry’s home. ln addition,
a composition book Was found in l\/lr. Huntsberry’s home containing both rap lyrics (l\/Ir.
Huntsberry Was an aspiring rapper) and notations associating amounts in dollars With amounts
representing quantities of marijuana Various shipping materials and mailing labels Were also
located in l\/fr. l_luntsberry’s home.

The two key government Witnesses at trial Were Ardoin and l\/foore. Both Were friends
and associates of Mr. Huntsberry, and both testified to their involvement With him in a

conspiracy to obtain marijuana from California by mail. Ardoin testified that l\/lr. Huntsberry

approached him with a plan to obtain marijuana from California and that they purchased pound
quantities together, some of which Ardoin kept for personal use. l\/loore testified that she
allowed packages from California to be sent to her post office box and that she eventually
learned that the packages contained marijuana l\/loore also testified that she accepted money
from l\/lr. Huntsberry that she would then send by wire transfer to recipients in California that
he identified Although the case agent who testiHed at trial could not definitely say that the
money transfers were payment for marijuana, l\/loore testified that she believed this to be the
case.

During the search of 5263 Albert Road, a rifle and a pistol were located in the master
bedroom closet; trial testimony established that these were operable and had traveled in
interstate commerce At trial, Ardoin testified that he had left the guns on a truck parked outside
of Mr. Huntsberry’s home after a New Year’s Eve party during which the guns had been fired.

After the Governrnent rested, Defendants moved for judgments of acquittal, which the
Court denied. [Record Documents 124, 125, and 126]. Before the jury charge and closing
arguments, Defendants renewed their motions, which the Court again denied. [Record
Documents 127, 128, and 129]. The jury convicted l\/lr. Huntsberry on all counts and acquitted
l\/ls. Huntsberry on all counts. [Record Documents 129 at 2 and 134]. Mr. Huntsberry now files
a motion for a new trial under Rule 33 of the Federal Rules of Criminal Procedure and a
renewed motion for a judgment of acquittal under Rule 29. [Record Documents 139 and 140].
The Government has responded, and Mr. Huntsberry has replied, rendering this matter ripe for

adjudication. [Record Documents 143 and 144].

II. Motion for a New Trial

l\/lr. Huntsberry claims a right to a new trial on four grounds First, he argues that this
Court erred in denying a motion to sever his felon-in-possession count because doing so placed
the otherwise inadmissible fact of his prior felony conviction before the jury [Record Document
140-1 at 18~20]. Second, he argues that it was improper for the Court to ask a question related
to multiple conspiracies during voir dire, but then to refuse to give a multiple conspiracies
instruction when charging the jury. [Id. at 7]. Third, he asserts that the trial resulted in a
fundamental miscarriage of justice because a jury could not logically have convicted l\/lr.
Huntsberry of the drug-related counts and acquitted l\/[s. Huntsberry of the same charges as the
indictment alleged that they committed the offenses cooperatively. [Ia’. at 20~21]. Finally, he
argues that the evidence was insuficient to convict him. [M. at 8~18].

A. Standard

Federal Rule of Criminal Procedure 33 provides that, “[u]pon the defendant's motion,
the court may vacate any judgment and grant a new trial if the interest of justice so requires.”
Although a district court has the discretion to grant a new trial, Rule 33 motions are disfavored
and only granted with great caution. Unz`fed Smfes a O’Kecj@, 128 F.3d 885, 898 (5th Cir. 1997)
(citing Unz`z‘ed frazier z/. Hamz`/z‘an, 559 F.2d 1370, 1373 (5th Cir. 1977)). ln addition, the grounds
for a new trial are limited to those that the defendant raises. Um`z‘ed SMM z/. N<g@/en, 507 F.3d 836,
839 <5th Cir. 2007).“The remedy of a new trial . . . . is warranted only where there would be a

miscarriage of justice or where the evidence preponderates heavily against the verdict.” O ’Keej%,

128 F.3d at 898 (internal quotation marks omitted) (quoting Unit/id Sfm‘er a Andmde, 94 F.3d 9,
14 (1 st Cir. 1996)).

B. Denial of Motion to Sever Firearms Count

Two months before trial, l\/fr. Huntsberry moved to sever his felon-in-possession charge
from the three drug-related charges [Record Document 83]. On the basis of the Fifth Circuit’s
decision in Uniz‘ed Si¢zfer 7). McCarz‘er, 316 F.3d 536 (5th Cir. 2002), l\/fr. Huntsberry argued that
a denial of severance would expose the jury to the fact of his prior felony conviction and thus
cause the jurors to convict him for being a “bad person,” [Record Document 83-2 at 2-3]. The
Court denied the motion because abundant Fifth Circuit precedent provides that any prejudice
based on joinder of a felon-in-possession offense can be cured by a proper limiting instruction
and a stipulation to the fact of conviction. [Record Document 103 at 2]. l\/lr. Huntsberry now
argues that he was clearly prejudiced because his felony conviction was mentioned several times
and because l\/ls. Huntsberry was acquitted while he was convicted [Record Document 140-1
at 18-20]. The Government does not respond to this argument

Rule 8(a) of the Federal Rules of Criminal Procedure authorizes joinder of offenses that
are “of the same or similar character, or are based on the same act or transaction, or are
connected with or constitute parts of a common scheme or plan.” Fed. R. Crim. P. 8(a). These
offenses may then be tried together unless the joinder creates prejudice sufficient to implicate
Rule 14(a)’s requirement to sever as a cure for prejudice. Um`fed mear a Rz'€e, 607 F.3d 133, 142
(5th Cir. 2010). “Severance is required only in cases of ‘compelling prejudice.”’ Id. (quoting

Um'fecl' Sfafer a McfnfoJ/J, 655 F.2d 8(), 84 (5th Cir. Unit A Sept. 1981)).

When an officer discovers a firearm while investigating the offense leading to the non-
firearms counts in an indictinent, joinder of the firearm charge is allowed under Rule 8(a). Unz'z‘ed
Sf¢zfei a Bz¢//ooé, 71 F.3d 171, 175 (5th Cir. 1995) (citing Uniz‘ed sz‘ei a Forfenbmj/, 919 F.2d 923,
926 (5th Cir. 1990); Um`fed Sfaz‘ei a P¢mé, 531 F.2d 754, 761 (5th Cir. 1976)). Therefore, the
question is whether Mr. Huntsberry was exposed to “compelling prejudice” requiring severance.
Mclnfot/), 655 F.2d at 84 (citing Um`z‘ed sz‘ei a Hm‘on, 646 F.2d 181, 186 <5th Cir. Unit A l\/lay
1981)). To counteract any potential prejudice, the Court instructed the jury that l\/lr. Huntsberry’s
felony conviction did not imply his guilt on any of the charges and could not be used as proof
of drug offenses Although l\/ir. Huntsberry argues that this instruction was insufficient, [Record
Document 140-1 at 19], the Fifth Circuit has found that similar instructions cure any prejudice
caused by joinder of a felon-in-possession charge because “juries are presumed to follow their
instructions.” Bu//oc/é, 71 F.3d at 175 (citing Z¢zjz`ro a Unz`z‘ed Sz‘afer, 506 U.S. 534, 540-41 (1993)).
This Court accordingly reaffirms its decision to deny the motion to sever.

Um'z‘ed Sz‘m‘er a M€C¢m‘er, which l\/lr. Huntsberry cites, does not compel any contrary
conclusion ln that case, the Governrnent initially charged the defendant with drug crimes related
to a sting operation in which l\/lcCarter and his co-defendants allegedly stole a cooler containing
cocaine. 316 F.3d at 537. During McCarter’s arrest, DEA agents discovered a box of
ammunition under the driver’s seat of the car he was driving. Id. At trial, the court informed the
jury that the parties “have stipulated that [l\/IcCarter] was previously convicted of burglary, a
felony.” Id. at 539. The Fifth Circuit found that even though the district court then followed this

statement with a limiting instruction on the allowable uses of this information, the court abused

its discretion by refusing to sever the ammunition count fd. at 539, 542. The Fifth Circuit then
ordered a new trial. M. at 542.

Mch¢erlays out three factors that a court should consider when evaluating the prejudice
caused by joinder of a felon-in-possession count to substantive counts: (1) “the efficacy of the
limiting measures taken by the trial court,” (2) “the strength of the evidence of the defendant’s
guilt,” and (3) “the translucency of the government’s ill motive for adding the felon-in-
possession count.” fd. at 53 8-39. When evaluating McCarter’s case, the Fifth Circuit emphasized
the weakness of the evidence of l\/lcCarter’s guilt M. at 539_40. Not only was the evidence
supporting his knowledge of the drugs “thin’7 (although it was legally sufficient), the jury actually
voted to acquit on the ammunition count Id. at 540. l\/lore tellingly from the Fifth Circuit’s
perspective was the fact that the Government added the felon-in-possession charge two months
after indic'dng McCarter despite knowing of his felony conviction and the ammunition at the
time of the original indictment Id. at 540_41. lt was the combination of these factors that led
the Fifth Circuit to the “ineluctable conclusion . . . that the government added the [ammunition]
count[] solely to buttress its case on the [drug] counts” by placing before the jury evidence of
l\/lcCarter’s prior conviction Id. at 540 (quoting Um`fed Sfczfei a ]011€5, 16 F.3d 487, 492 (2d Cir.
1 994)).

M€Cam’r is clearly distinguishable from the instant case. Not only did the Government
bring all of its charges in the initial indictment, the jury convicted Mr. Huntsberry of possessing
the firearms In MrCan‘er, the Government had only the following circumstantial evidence of

McCarter’s guilt on the drug counts:

McCarter communicated with Russell1 several times on the day of the robbery,

. . . l\/lcCarter was with Russell during some of Russell’s phone conversations with

Conner on the day of the robbery, and Conner[] testi[ied] that l\/charter was the

“engineer” of the robbery and was someone with “experience” conducting this

type of crime.
Id. at 539. ln the instant case, by contrast, the Government offered circumstantial evidence of
a consistent pattern of money transfers to California associated with boxes arriving in Louisiana,
some of which contained marijuana l\/loore testified that she sent money to California at Mr.
Huntsberry’s direction, while Ardoin testified to buying marijuana in distribution-size quantities
with l\/ir. Huntsberry. Finally, the notebook found in l\/lr. Huntsberry’s home contained a drug
ledger and rap lyrics, the latter being linked to Mr. Huntsberry’s career aspirations Hence, the
greater weight of evidence of his guilt on the drug counts distinguishes his case from l\/lcCarter’s.

Finally, the jury in MrC¢zrz‘er learned that his prior conviction was for burglary Id. Given
that McCarter was alleged to have conspired to possess the cocaine by burglarizing the hotel
room where the cooler of cocaine was located, part of the prejudice that accrued to McCarter
would have stemmed from the similarity of his prior conviction to the offense for which he was
being tried. Cf O/d C/yz`g‘z). Unifed§z‘az‘er, 519 U.S. 172, 185 (1997) (“\Where a prior conviction was
for a gun crime or one similar to other charges in a pending case the risk of unfair prejudice
would be especially obvious . . . .”). Here, not only was the name of l\/lr. Huntsberry’s prior

offense kept from the jury, the prior offense (felony carnal knowledge of a juvenile) was

unrelated to the drug offenses for which he was being tried.

 

1 Russell was one of McCarter’s co-defendants. Conner was the confidential informant
who set up the sting. McC¢zm’r, 315 F.3d at 537.

8

Therefore, the Court denies Mr. Huntsberry’s motion for a new trial on the grounds that
the Court should have severed his felon-in-possession count

C. lurv Instruction on Multiple Const)iracies

During voir dire, the Court asked a question designed to elicit whether venire members
could distinguish between a conspiracy involving the two defendants (along with others) and a
separate conspiracy involving other individuals l\/lr. Huntsberry argues that the use of the voir
dire question entitled him to have the Court give the pattern jury instruction on multiple
conspiracies

You must determine whether the conspiracy charged in the indictment existed,

and, if it did, whether each defendant was a member of it lf you find that the

conspiracy charged did not exist, then you must return a not guilty verdict, even

though you find that some other conspiracy existed lf you find that a defendant

was not a member of the conspiracy charged in the indictment, then you must

find that defendant not guilty, even though that defendant may have been a

member of some other conspiracy
[Record Document 140-1 at 7], Over l\/Ir. Huntsberry’s objection, the Court declined to give this
instruction

l\/fr. l-luntsberry seems to suggest that he could only be convicted if the evidence
established an exclusive conspiracy between himself and l\/ls. Huntsberry such that any evidence
of his involvement in illegal activity with other persons would fall outside of the indictment This
argument misreads the indictment The indictment did not allege that l\/lr. Huntsberry and l\/ls.

Huntsberry were the only conspirators [Record Document 1]. lnstead, it alleged that they

conspired “together Mi with diverse other persons” [Id. at 1]. Thus, l\/Ir. I-luntsberry could be

properly convicted if evidence established his involvement in a conspiracy with those other
persons even if the jury determined that l\/fs. Huntsberry was not involved

To the extent that l\/lr. Huntsberry’s argument is that a specific voir dire question entitled
him to a parallel jury charge, he cites no authority support authority nor has the Court located
any A jury instruction on a particular defense is proper only if “there exists evidence sufficient
for a reasonable jury to find in [a defendant’s] favor.” Um`fed §mz‘ei a M¢zm, 491 F.3d 237, 241
(5th Cir. 2007) (citing U/¢z'z‘ed LS`z‘az‘eJ a Mcl.t€mz‘z‘z', 1 F.3d 330, 336 (5th Cir. 1993)). As a result, the
precise nature of the evidence presented will affect the propriety of a particular instruction The
refusal to give a jury instruction constitutes error only if the instruction (1) was substantially
correct, (2) was not substantially covered in the charge delivered to the jury, and (3) concerned
an important issue so that the failure to give it seriously impaired the defendant’s ability to
present a given defense.” United$mz‘ei a Tomb/z`n, 46 F.3d 1369, 1378-79 (5th Cir. 1995) (quoting
Um'z‘ed Sfaz‘at a Penm'n<gz‘an, 20 F.3d 593, 600 (5th Cir. 1994)).

Mr. Huntsberry proposed the Fifth Circuit pattern instruction, which was substantially
correct See Uaz`z‘ed Sfczz‘ei“ a Tz¢mer, 960 F.2d 461 , 464 (5th Cir. 1992) (citing Uniz‘ed Sf¢zfet a Lz'nco//¢,
589 F.2d 379, 381 (8th Cir. 1979); United imm a De§bazo, 565 F.2d 893, 894 (5th Cir. 1978);
Um'z‘ed infer z). Ccm/z`n, 555 F.2d 1303 (5th Cir. 1977)). The Court will assume without deciding
that the remaining instructions did not adequately convey that l\/fr. l-luntsberry had to be
convicted of involvement in the conspiracy charged in the indictment rather than in some other

conspiracy

10

Although l\/Ir. Huntsberry now argues that if the multiple conspiracies instruction had
been given the “jury could have rationally determined that any alleged agreement between Mr.
Huntsberry and any other individuals was part of a separate conspiracy . . . ,” [Record Document
140-1 at 7], l\/lr. Huntsberry did not raise this defense at trial. lnstead, and as the bulk of the
argument in the instant motion demonstrates l\/fr. Huntsberry’s primary defense was that the
evidence was insufficient to convict him of involvement with any conspiracy Thus, the absence
of a multiple conspiracies instruction did not impair l\/lr. Huntsberry’s ability to present a
separate-conspiracy defense because his trial strategy did not depend upon establishing a
separate conspiracy but rather on distancing himself from the conspiracy alleged in the
indictment While the Court believed at the time of voir dire that the evidence might establish
multiple conspiracies (and hence that the instruction was appropriate), at the close of evidence
the only reasonable conclusion to be drawn was that a single conspiracy existed The question
that the jury was called to answer was whether Mr. Huntsberry and l\/ls. Huntsberry were part
of that conspiracy Because there was no error in refusing to give the requested instruction, l\/lr.
Huntsberry’s motion for a new trial is denied on this ground

D. Inconsistent Verdicts

Because l\/ls. Huntsberry was acquitted of all charges and because the indictment alleged
that Defendants conspired together and aided and abetted one another, l\/lr. Huntsberry argues
that his conviction constitutes a “clear miscarriage of justice.” [Record Document 140-1 at 20].

The Government argues that the Fifth Circuit has recognized that as long as a guilty verdict is

11

supported by sufficient evidence, it is not invalidated by an inconsistent verdict in favor of a co-
defendant [Record Document 143 at 7_8].

Here again, l\/lr. l-luntsberry appears to argue that the language of the indictment allows
him to be convicted of criminal activity involving l\/ls. Huntsberry and not of criminal activity
involving any other persons [Record Document 140-1 at 20]. Thus, he argues, if l\/ls. Huntsberry
was not convicted of conspiracy, possession with intent to distribute, or use of a communication
facility to facilitate a drug offense, then it would be inconsistent to convict him of those offense.
[Id.]. As discussed above, this argument misreads the indictment with regard to the conspiracy
count, which allows for a conviction of either defendant whether that defendant involved in a
conspiracy either with the other or whether the involvement was with “diverse other persons.”
[Record Document 1 at 1].

l\/Ioreover, the Government’s argument regarding inconsistency is correct [Record
Document 143 at 78]. There is no requirement that jury verdicts be consistent in order to be
upheld Dum¢ a Unz'!edffafes, 284 U.S. 390, 393 (1932). Even where inconsistent verdicts “cannot
rationally be reconciled,” the inconsistency is an insufficient basis upon which to disturb the
jury’s findings Uniz‘ed frazier a P0we//, 469 U.S. 57, 69 (1984). The Supreme Court has articulated
several reasons for this rule. First, an inconsistent verdict may mean that the jury convicted when
the evidence did not establish guilt beyond a reasonable doubt, but it could also mean that the
jury found that the defendant was guilty and then compromised, exercised lenity, or simply made
a mistake. Id. at 65. The impossibility of determining “whose ox has been gored” led the Court

to reject a rule mandating that inconsistent verdicts always be interpreted in a defendant’s favor,

12

in part because the Government cannot appeal an acquittal, even one made on improper
grounds la’. at 65_66. The Court also pointed out that engaging in a case-by-case evaluation of
the source of the inconsistent verdict would either be unreasonably speculative or else require
probing into jury deliberations ld. at 66-67. Finally, separate sufficiency-of-the-evidence review
by trial and appellate courts protects defendants because that review evaluates each count
separately and asks whether on the basis of the evidence presented any rational trier of fact could
find guilt beyond a reasonable doubt ld. at 67 (citing Fed. R. Crim. P. 29(a); G/cmer a Um`z‘ea’
Sfaz‘ey, 315 U.S. 60, 80 (1942)).

Sitting en banc, the Fifth Circuit unanimously construed Pou/e// to hold that a conspiracy
conviction may not be overturned even if every other indicted co-conspirator is acquitted Um'z‘ed
Sz‘m‘ei a Zum;ga-§¢z/z`nm, 952 F.2d 876, 878 (5th Cir. 1992) (en banc). ln adopting this rule, the
court considered the rationale of Pozz/€//, “including specifically the possibility of mistake,
compromise, or lenity, and the independent availability of sufficiency-of-the-evidence review.”
ld. ln l\/lr. Huntsberry’s case, the jury convicted one indicted co-conspirator and acquitted
another. [Record Documents 129 and 134]. This factual scenario precisely parallels that in
Zum'<g¢z-S¢z/z`nai in which two co-conspirators were indicted, but only one was convicted 952 F.2d
at 877. This Court is bound by that ruling and must thus reject l\/lr. Huntsberry’s argument that
convicting him while acquitting his mother was a “miscarriage of justice.”

The logic of Pou/e// also disposes of l\/lr. Huntsberry’s related argument regarding Counts
ll and lll (unlawful use of a communication facility and possession with intent to distribute). ln

both cases, the indictment alleged that Defendants committed the offenses, “each aiding and

13

abetting the other.” [Record Document 1 at 2]. For purposes of evaluating this argument, this
Court will assume without deciding that acquitting l\/ls. Huntsberry on these counts is logically
inconsistent with convicting l\/lr. Huntsberry on them.2 Even so, l\/lr. Huntsberry identifies no
law supporting his theory that this inconsistency requires reversing his conviction The Supreme
Court has made it clear that the mere fact of inconsistency does not subject a jury verdict to
review. Powe//, 469 U.S. at 69. The jury may have found l\/ls. Huntsberry guilty but then
impermissibly exercised lenity; alternately, the jury may have found that the evidence was
insufficient to convict either defendant but then decided for some inappropriate reason to
convict l\/lr. l-luntsberry. Unless this Court were to question the jury as to its reasoning
(something that is clearly inappropriate), any determination this Court makes regarding
impermissible jury decisionmaking would be pure speculation 566 z'd. at 67 (citing Fed. R. Evid.
606(b); MrDom/d a P/ati, 238 U.S. 264 (1915)) (“Courts have always resisted inquiring into a
jury’s thought processes . . . .”). lt was in part to avoid such speculation that the Supreme Court
reaffirmed the Dmm rule in Powe//. 469 U.S. at 68-69. This Court holds that Pou/e// controls the
results on the marijuana-possession and communication-facility counts as well as on the
conspiracy count lt follows that any inconsistency in the jury’s verdict does not entitle Mr.

Huntsberry to a new trial.

 

2 The Court also notes that evidence of each defendant’s involvement in the alleged
crimes was different For instance, there was no direct evidence that l\/ls. Huntsberry ever
opened any of the packages, while there was direct testimony that l\/lr. Huntsberry did so.

14

E. Weight of the Evidence

 

While inconsistency alone does not require reversing the jury’s verdict against l\/lr.
l-luntsberry, he is still entitled to an independent determination of whether the evidence was
sufficient to convict him on each count 560 Pou/e//, 469 U.S. at 478. When the weight of the
evidence does not “preponderate[] against the verdict,” a court should not grant a new trial.
Uniz‘ed§fczz‘et a C/Mpwcm, 851 F.3d 363, 380 (5th Cir. 2017) (quoting United§`mz‘er a Wa//, 389 F.3d
457, 466 (5th Cir. 2004)). Although a court considering a motion for a new trial may reweigh the
evidence and assess witnesses’ credibility, a court may not “set aside the verdict simply because
it feels some other result would be more reasonable.” Unz`fed Sfafet a Amo/a’, 416 F.3d 349, 360
(5th Cir. 2005) (quoting Unz`¢e¢z’ janet z). Robem"on, 110 F.3d 1113, 1118 (5th Cir. 1997)). Rather,
the weight of the evidence against the verdict must be “such that it would be a miscarriage of
justice to let the verdict stand.” Id. (quoting Robemoa, 110 F.3d at 1118).

1. Conspiracy (Count I)

l\/lr. Huntsberry argues for a new trial on Count l because there was insufficient evidence
of any agreement between l\/lr. Huntsberry and his mother or between l\/lr. Huntsberry and any
other persons [Record Document 140-1 at 8~11]. The Government counters that the evidence
presented at trial established l\/lr. Huntsberry’s involvement in a conspiracy because he
approached Ardoin and l\/loore to solicit their involvement in a scheme to obtain drugs from
California by mail. [Record Document 143 at 4-6].

“The elements of a conspiracy to distribute a controlled substance under 21 U.S.C. § 846

are “(1) an agreement between two or more persons to violate the narcotics laws; (2) the

15

defendant’s knowledge of the agreement; and (3) the defendant’s voluntary participation in the
conspiracy.” Um'z‘ed sz‘ei z/. T/yomczi, 348 F.3d 78, 82 (5th Cir. 2003) (citing Um`z‘ed Sfafei a Boo/éer,
334 F.3d 406, 409 (5th Cir. 2003)). The indictment alleged that “Nanette Huntsberry and]abori
Huntsberry . . . did knowingly and intentionally combine, conspire, confederate and agree
together and with diverse other persons, to the Grandjury known and unknown, to commit the
. offense” of possession with intent to distribute marijuana [Record Document 1 at 1].
Therefore, it is not necessary that the Government have succeeded in proving beyond a
reasonable doubt that an agreement existed between l\/ls. Huntsberry and l\/lr. Huntsberry so
long as it has established the elements with respect to l\/lr. Huntsberry and “diverse other
persons” beyond a reasonable doubt
Mr. Huntsberry argues that he was merely in the vicinity of Ardoin and Moore while they
engaged in a conspiracy to obtain marijuana [Record Document 140-1 at 11]. ln support, he
cites to Fifth Circuit precedent that a conspiracy may not be proven “merely by presenting
evidence placing the defendant in ‘a climate of activity that reeks of something foul.”’ Unz`z‘ed
janet a M¢z/fa, 985 F.2d 743, 746 (5th Cir. 1992) (quoting Um`z‘ed Sfatei“ a ]ac/éion, 700 F.2d 181,
185 (5th Cir. 1983)). However, both Ardoin and l\/loore testified to l\/lr. l-luntsberry’s
involvement Ardoin’s testimony that l\/lr. Huntsberry approached him about obtaining
marijuana through the mail combined with the circumstantial evidence of the drug ledger found
in l\/lr. Huntsberry’s home sufficiently established the latter’s knowledge of the agreement
Similarly, l\/loore’s testimony that she sent money to California at l\/lr. Huntsberry’s direction

combined with circumstantial evidence of the large number and high frequency of wire transfers

16

allows a conclusion that his participation was voluntary Although l\/lr. Huntsberry impugns the
credibility of Ardoin and Moore, both of whom may have had self-interested motives in
testifying, the Court inds that their testimony regarding l\/lr. Huntsberry’s role in the conspiracy
was credible. Certainly the jury found them to be so.

Although l\/lr. Huntsberry emphasizes that there was no evidence that any marijuana
received was actually distributed, [Record Document 140-1 at 10], the charge is conspiracy to
possess marijuana with int_ent to distribute it Thus, whether the marijuana was actually
distributed is simply irrelevant 5 66 Um'fed 52‘622‘6§ a Addz`ton, No. CRll\/I.A. 14-168, 2015 V(/L
1245556, at *4 (E.D. La. l\/lar. 18, 2015) (“The § 846 conspiracy charge does not require proof
that [the defendant] actually distributed or possessed with the intent heroin or cocaine, or proof
of ‘an overt act to show participation in a [drug] conspiracy”’ (quoting Unz'f6d 5¢6¢65 a szwr, 319
F.3d 716, 721 (5th Cir. 2003))). And while Mr. Huntsberry is correct that no evidence established
the identity of his supplier, [Record Document 144 at 3], this is also irrelevant to the existence
of a conspiracy to possess marijuana with intent to distribute

Similarly, l\/lr. Huntsberry points out that the agents who testified could not definitely say
that the money transfers were payment for marijuana that was being sent from California, but
ignores l\/loore’s testimony of her belief that this was the case. Combined with Ardoin’s
testimony regarding Mr. Huntsberry’s claim to have a source of marijuana in California, a jury
could reasonably infer the existence of the charged conspiracy l\/lr. Huntsberry also claims that
no individual witness’s testimony is sufficient to convict him. [ld. at 1-4]. Even if the Court were

to agree with this assessment of the evidence, witness testimony is not weighed in isolation lt

17

is true that the evidence presented at trial does not exclude every possible theory of innocence
lt is also true that the key prosecution witnesses do not have clean hands Nevertheless, after
considering the totality of the evidence, this Court does not find that the weight of the evidence
preponderates against the verdict l\/lr. Huntsberry is not entitled to a new trial on the conspiracy
count

2. Possession With Intent to Distribute (Count III)

l\/lr. l-luntsberry argues that he is entitled to a new trial on this count because there was
no evidence that he was aided and abetted in his possession by l\/ls. Huntsberry and because he
had no knowledge of the controlled delivery of the package containing marijuana [Record
Document 140-1 at 13-14]. The Government argues that the evidence demonstrates his
constructive possession [Record Document 143 at 6].

The elements of possession of marijuana with intent to distribute are: “(1) knowing
possession (2) of marijuana (3) with intent to distribute.” Unifm’ 5¢6;‘65 a R.a/¢zos-Cam’em§, 524 F.3d
600, 605 (5th Cir. 2008) (citing United§mfer a Retz`o-Tre’jo, 45 F.3d 907, 911 (5th Cir. 1995)). Both
direct and circumstantial evidence may be used to prove possession, which may be actual or
constructive la’. (citing Unz`fm’ 5661¢6§ 7). l/wggczm, 687 F.2d 57, 61 (5th Cir. 1982)). “[l]ntent to
distribute may be inferred from the possession of a large quantity of the drug.” ld. (citing Um'z‘m'
5ksz a Prz'6f0-sz`ai, 779 F.2d 1098, 1101 (5th Cir. 1986)). Forensic analysis revealed that the
substance in the package was marijuana, a fact that l\/lr. Huntsberry does not dispute Given that
the package contained approximately two pounds of marijuana_~far more than is believably for

personal use-a reasonable inference is that the possessor intended to distribute the marijuana

18

When l\/ls. Huntsberry took delivery of the package she either was or was not a member
of the conspiracy A member of a conspiracy can be held criminally liable for the foreseeable
acts of co-conspirators that further the aims of the conspiracy Um`fed §mz‘es a Smy'm; 876 F.3d
725, 743 (5th Cir. 2017). Her acceptance of the package containing marijuana would clearly have
been in furtherance of the conspiracy lt would also have been foreseeable to Mr. Huntsberry
based on evidence presented that l\/ls. Huntsberry accepted at least one package addressed to l\/lr.
Huntsberry’s address and then hand-delivered it to his house As a result, Mr. Huntsberry can
be held liable for l\/ls. Huntsberry’s actual possession of the package if she was a member of the
conspiracy

lf l\/ls. Huntsberry was not a member of the conspiracy, then l\/lr. Huntsberry can only
be convicted on a theory of constructive possession The delivery address on the package,
although carrying the name of a non-existent business (Amazing Hair Salons), was l\/lr.
Huntsberry’s home address The jury was presented with evidence that packages sent from
California came into l\/lr. Huntsberry’s possession A reasonable inference is that l\/lr. l-luntsberry
was the final intended recipient of the package delivered on February 14, 2014 and that l\/ls.
Huntsberry’s actual possession of the package was as l\/lr. Huntsberry’s agent The additional
testimony of l\/loore and Ardoin discussed above in relation to the conspiracy count further
supports the inference that l\/lr. Huntsberry knew that this package contained marijuana

ln support of his motion, l\/lr. Huntsberry points out that the package of marijuana was
accepted by l\/ls. Huntsberry and was found inside her house and that no witness testified that

l\/lr. Huntsberry had actual knowledge of the package [Record Document 140-1 at 13~14]. While

19

this is an accurate statement of some of the evidence, it ignores evidence that other packages
accepted by l\/ls. Huntsberry came into l\/lr. Huntsberry’s possession; this evidence, in turn,
allows the inference that l\/lr. Huntsberry intended to come into possession of this package
Thus, this Court finds that the weight of the evidence does not preponderate against the verdict,
and so a new trial is not warranted

3. Unlawful Use of a Communication Facility (Count Il)

l\/lr. Huntsberry argues that he is entitled to a new trial because there was no evidence of
aiding and abetting, because he did not have a post office box to which packages were delivered,
and because he did not take delivery of the package containing marijuana [ld. at 11_12]. The
Government argues that the evidence supporting the conspiracy conviction also supports the
conviction for this count [Record Document 143 at 4-6].

The elements of this offense are “(1) knowing[] or intentional|] (2) use\] [of] a
communication facility (3) to facilitate the commission of a drug offense.” Unz'fed Sz‘az‘at a
H6mzo-M6/0, 591 F.3d 798, 802 n5 (5th Cir. 2009) (quoting Unz`z‘6d5mf65 a Mcm/éz`m, 135 F.3d 946,
949 (5th Cir. 1998)).3 The statute defines “mail” as a communication facility, 18 U.S.C. § 843 (b);
hence, it is irrelevant that l\/lr. Huntsberry never had a post office box to which packages were
delivered The mere fact that the controlled-delivery package arrived through the postal service

establishes the use of a communication facility As discussed above, l\/lr. Huntsberry possessed

 

3 The Court notes that the Government incorrectly relies upon evidence of the entire
conspiracy to support the conviction as to this count [Record Document 143 at 4-6]. The
indictment alleges that this offense was committed on or about February 14, 2014, the date of
the controlled delivery, [Record Documents 1 at 2], and so it is evidence related to the use of the
mail in relation to that package that is relevant

20

the marijuana either because l\/ls. Huntsberry was his co-conspirator or because she was acting
as the agent through which he obtained controlled over the marijuana Because the package
arrived in her possession via the mail, the postal service was used to “facilitate the commission
of a drug offense.” Thus, all that remains is the question of whether l\/lr. Huntsberry knew of
or intended the use of the mail to facilitate his possession with intent to distribute Both l\/loore
and Ardoin testified to details of the conspiracy to send money to California and receive
marijuana through the mail. Although neither testified to an arrangement regarding this
particular package, it is reasonable to infer from the pattern of shipments and money transfers
presented at trial that l\/lr. Huntsberry had the requisite intent to use the mail system to acquire
possession of this package Thus, it does not matter that l\/lr. Huntsberry did not accept this
package; the evidence is sufficient to establish his use of the postal system to facilitate marijuana
possession The Court will thus deny his motion for a new trial on Count ll.
4. Possession of a Firearm by a Convicted Felon (Count IV)

During the search of l\/lr. lluntsberry’s home, a rifle and a pistol were found in the closet
of the master bedroom. l\/lr. Huntsberry argues that he cannot be convicted on a theory of
constructive possession because he shared the home on occasion with his girlfriend and because
l\/loore and Ardoin regularly visited the home [Record Document 140-1 at 14-18]. The
Government argues that trial testimony indicated that Ardoin left the firearms on the back of
a truck parked at l\/lr. Huntsberry’s home four years prior and that they were then found in the

closet [Record Document 143 at 7].

21

Conviction on this count requires proof that the defendant “(1) has been convicted of
a felony; (2) possessed a firearm in or affecting interstate commerce; and (3) knew that he was
in possession of the Erearm.” Uniz?zd 5!6¢65 1). mem, 70 F.3d 362, 365 (5th Cir. 1995) (citing
Um'z‘6d Sfaz‘e.t a D¢wg/, 861 F.2d 77, 81 (5th Cir. 1988>). l\/lr. Huntsberry stipulated to his prior
felony conviction, and the Government’s expert established beyond a reasonable doubt that the
firearms had traveled in interstate commerce Thus, the case turns on the issue of l\/lr.
Huntsberry’s knowing possession

Possession of firearms may be actual or constructive la'. (citing Um`z‘e¢i 5¢6¢¢‘65 a Me¢;gerron,
4 F.3d 337, 348~49 (5th Cir. 1993)). The evidence at trial allows a conviction of l\/lr. Huntsberry
on this count under a theory of constructive possession only To prove constructive possession,
the Government must show either “ownership, dominion, or control over the contraband itself,
Q_r dominion or control over the premises in which the contraband is concealed.” Um`fed 51‘61;‘65
a SMZ`;‘/y, 930 F.2d 1081, 1085 (5th Cir. 1991) (citing Unz'z‘6d§z‘af6i a Pomer, 868 F.2d 720, 723 (5th
Cir. 1989); Unz`z‘m’ Sfm‘er a M¢zm`ne% 588 F.2d 495, 498 (5th Cir. 1979), abrogation 012 0¢/961"<§7"0;¢%62'5
r660<gm`q6d lay Unz`z‘6d Sz‘afet z). G¢wz`n, 394 F. App’x 643, 645 (11th Cir. 2010)). However, “mere
control or dominion over the place in which contraband or an illegal item is found Mis
not enough to establish constructive possession when there is joint occupancy of a place.”
M61;g6r5016, 4 F.3d at 349. ln joint-occupancy cases, the Fifth Circuit employs a “commonsense,
fact-specific approach” to evaluate constructive possession ld. (quoting sz`ff), 930 F.2d at 1086).
The Fifth Circuit rejected an alternative approach that would have required the Government to

prove an “affirmative link” between the defendant and the contraband ld. (citing Um'fed Sfaz‘et

22

v. R66J6, 775 F.2d 1066, 1073 (9th Cir. 1985)). Believing that the “affirmative link” approach
implied an inappropriate direct-evidence requirement the Fifth Circuit endorsed the view that
constructive possession of contraband located in jointly occupied residences be evaluated in light
of “all of the circumstances of the case.” Swz'z‘/y, 930 F.2d at 1086. Hence, under the precedent
that binds this Court, “something else (e.g., some circumstantial indicium of possession) is
required besides mere joint occupancy before constructive possession is established.” M61;g6r50n,
4 F.3d at 349 (emphasis added).

The evidence is not unequivocal regarding the joint occupancy of 5623 Albert Road.
Although at least one witness testified obliquely that l\/lr. Huntsberry shared the home with his
girlfriend, most witnesses testified that it was l\/lr. Huntsberry’s home and did not mention any
other occupants Even if it were conclusively established that he jointly occupied the home, the
following evidence was also adduced at trial: (1) the guns were left on a truck parked outside of
his home after a l\lew Year’s Eve party during which the guns had been fired; (2) the person who
left the guns (Ardoin) did not reclaim them; (3) four years passed; (4) the guns were found in the
closet of the master bedroom in the home in which l\/lr. Huntsberry lived; and (5) one of the
guns was a rifle The guns were left outside of l\/lr. Huntsberry’s residence and then were found
inside; l\/lr. l-luntsberry is a reasonable candidate to be the person that moved them. Even if he
did not move them, the guns were located in a closet rather than in a more inaccessible and
concealed location such as beneath a mattress or inside a crawl space Combined with the fact

that one of the guns was a rifle and so much more difficult to overlook, especially for a period

23

of years, the totality of these facts warrants an inference that l\/lr. Huntsberry was aware of the
guns’ existence and thus constructively possessed them.

The two cases cited by l\/lr. Huntsberry are distinguishable ln the first, Um'z‘ed Stezfet 1).
Me);gerten, a handgun was found between the mattress and box springs of a bed in a room that
Mergerson had jointly occupied with his girlfriend for a month. 4 F.3d at 348. A pawnshop
receipt introduced at trial showed that l\/lergerson’s girlfriend had purchased the gun before
l\/lergerson moved in. lei. The Fifth Circuit held that these facts did not support a theory of
constructive possession ld. at 349. By contrast, here the guns were in a closet (a significantly less
concealed location), one was a rifle rather than a handgun (and so more noticeable), and the guns
had first arrived on the property four years before they were found during the search (and so
were more likely to have been noticed by an occupant of the home).

ln the second case, Um`feel imrex a Mere/emd, the Fifth Circuit held that a defendant could
not be convicted of knowing possession of child pornography found in the unallocated slack
space on a computer to which his wife and his father also had unrestricted access 665 F.3d 137
(5th Cir. 2011). Unallocated slack space is space occupied by deleted computer files that have
not yet been overwritten. Id. at 142-43. ln determining that the evidence at trial did not establish
l\/loreland’s knowledge of the images found on the computer, the court emphasized that the
deleted images could not be accessed without specialized knowledge and software lez’. at 152.
Thus, because any of the three people could have placed the images onto the computer and then
deleted them, their mere presence on the computer could not establish the requisite degree of
knowledge lez’. at 150~52. The distinction to be drawn here is between a place that cannot be

24

accessed without specialized equipment and knowledge (i.e., unallocated slack space) and a place
that, while not necessarily publicly displayed, is readily accessible (i.e., a bedroom closet).
l\/loreover, in More/Md the computer expert testified that it could not be determined how long
the images had been on the computer Id. at 151. Conversely, in the present case, while there was
no evidence as to the length of time the firearms had been in l\/lr. Huntsberry’s closet, there was
direct testimony that they came onto his property approximately four years earlier

While the question is somewhat closer than for the other counts, this Court cannot
conclude that the evidence preponderates against the jury’s verdict Although it is not inherently
unreasonable to conclude that l\/lr. l-luntsberry had no knowledge of guns located in the closet
of his home, this Court may not overturn the jury’s verdict merely because some other verdict
would be reasonable Arne/d, 416 F.3d at 360 (quoting Robem'on, 110 F.3d at 1118). The cases
that l\/lr. Huntsberry cites do not persuade this Court otherwise as in each case evidence
introduced at trial supported alternate explanations for the presence of the contraband ln
Me¢;gemm, the firearm had been purchased by the co-occupant prior to the defendant taking up
occupancy, 4 F.3d at 348, while in Mere/ezmz’, witnesses testified to the defendant’s father’s
pornography viewing habits, 665 F.3d at 146. Although evidence at trial established that other
people lived in or visited l\/lr. Huntsberry’s home, no evidence presented at trial suggested that
any of these people possessed the firearms Because the weight of the evidence does not

preponderate against the verdict the Court denies l\/lr. Huntsberry’s motion for a new trial.

25

III. Motion for a ludgment of Acquittal

A. Standard

A Rule 29 motion for a judgment of acquittal may not be granted if “after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt” ]ne/éron o. l/z'¢;gz`nz`n, 443
U.S. 307, 319 (1979) (citing ]o/onron o. Lonz'rz`nnn, 406 U.S. 356, 362 (1972)). This Court must
interpret the evidence, both direct and circumstantial, in the Government’s favor. iee Unneo’
inner o. Meno’ozn, 522 F.3d 482, 488 (5th Cir. 2008) (citing Unned ifnz‘er o. Be//, 678 F.2d 547, 549
(5th Cir. Unit B 1982) (en banc)); Unneo' inner o. De]enn, 613 F.2d 1356, 1359 (5th Cir. 1980)
(citing Unneo’ inner o. Bnnrem, 547 F.2d 1250 (5th Cir. 1977)). This Court must also draw all
reasonable inferences including credibility determinations in support of the verdict iee Mendoqn,
522 F.3d at 488 (citing Unneei inner o. Moreno, 185 F.3d 465, 471 (5th Cir. 1999); Be//, 678 F.2d
at 549). “ln effect, the court assumes the truth of the evidence offered by the prosecution.”
Robenron, 110 F.3d at 1117.

While “[a]ll evidence is considered, not just that supporting the verdict, . . . the evidence
need not conclusively disprove alternatives; the jury is ‘free to choose among reasonable
constructions of the evidence.”’ Unneo’ inner n Pennron, 244 F.3d 385, 389 (5th Cir. 2001)
(quoting Unnen’ iz‘nz‘er o. Rjennrdr, 204 F.3d 177, 206 (5th Cir. 2000), ooem//ed on ofner<gronno’r by
Unneo’ iz‘nnr n. Conon, 535 U.S. 625 (2002)). “Circumstances altogether inconclusive if separately
considered, may, by their number and joint operation, especially when corroborated by moral
coincidences, be sufficient to constitute conclusive proof.” Unnen inner o. l/nrqnea', 677 F.3d 685,

26

692 (5th Cir. 2012) (quoting Unz`tea’ itater n Aj/a/a, 887 F.2d 62, 67 (5th Cir. 1989)). “jurors may
properly ‘use their common sense’ and ‘evaluate the facts in light of their common knowledge
of the natural tendencies and inclinations of human beings.”’ Ia’. (quotingAj/a/a, 887 F.2d at 67).
There fore, rather than weighing evidence or assessing witnesses’ credibility, Unz'ten inner o. Lopeg,
74 F.3d 575, 577 (5th Cir. 1996), abrogated on othergronnnr ny Unz`tea’ inner o. l/a);gar-Oea)npo, 747
F.3d 299 (5th Cir. 2014) (en banc), this Court need only determine “whether the jury made a
rational decision, not whether its verdict was correct on the issue of guilt or innocence,” Unz`tea]
itater o. Dean, 59 F.3d 1479, 1484 (5th Cir. 1995) (citing Une'ted inner o. farann'//o, 42 F.3d'920, 923
(5th Cir. 1995), abrogated on otnengronndr lay Va¢;gar-Oeatnpo, 747 F.3d 299).

B. Sufficiency of the Evidence

l\/lr. Huntsberry attacks the sufficiency of the evidence on three bases: (1) that it was
irrational for the jury to acquit l\/ls. Huntsberry but convict l\/lr. Huntsberry; (2) that no evidence
was presented of the two defendants aiding and abetting each other, as alleged in the indictment;
and (3) there was no direct evidence of the elements of most of the crimes [Record Document
139-1 at 8_18].

l\/lr. Huntsberry’s first argument is not a sufficiency of the evidence argument at all, but
rather an argument about the validity of inconsistent verdicts; the Supreme Court has held that
these issues are separate i 66 Pon/e//, 469 U.S. at 67. Therefore, even if convicting l\/lr. Huntsberry
while acquitting his mother is inconsistent that fact in itself provides no basis for a sufficiency-

of-the-evidence challenge

27

The remaining two arguments do address the sufficiency of the evidence Unlike review
under Rule 33, where this Court may reweigh the evidence, in review under Rule 29, this Court
must view all evidence in the light most favorable to the verdict iee ]ae/éron, 443 U.S. at 319
(citing]o/)nron, 406 U.S. at 362). Thus, “the standard under Rule 33 is more lenient.” Unz`ted itater
o. Mz`x, No. CRll\/l.A. 12-171, 2014 \X/L 2625034, at *1 (E.D. La. ]une 12, 2014). lt follows that
because l\/lr. Huntsberry cannot satisfy the more defendant-friendly standard for a new trial on
sufficiency-of-the-evidence grounds, he cannot meet the more stringent standard for a post-
verdict judgment of acquittal on the same grounds Therefore, for the reasons discussed above
in the context of his motion for a new trial on grounds of sufficiency of the evidence, his motion
for a judgment of acquittal is denied
IV. Conclusion

ln light of the above, l\/lr. Huntsberry’s motions for a judgment of acquittal and for a new
trial [Record Documents 139 and 140] are DENIED.

THUS DONE AND SIGNED in Shreveport, Louisiana, this the /7Mday of

©v U.A£""“ ,2018. _
f /

ELlZABET Y FOOTE
UNlTED S ATE lSTRlCT ]UDGE

28

